This is an appeal by the defendants from a judgment of the district court of Oklahoma county, Okla., in favor of the plaintiff in the action.
The judgment was that the defendants convey to the plaintiff a one-sixteenth interest in the land involved in the action and one-sixteenth of the proceeds of the sale of an oil and gas lease thereon, less the amount paid by the defendants to the plaintiff for the land with interest thereon and less one-sixteenth of the reasonable expense incurred in leasing the land for oil and gas.
On appeal it is contended that the judgment is contrary to the law and contrary to the evidence.
The evidence is sufficient to show the existence of such a confidential relationship between the parties as to require a full disclosure of the facts, and such a failure of the defendants to disclose the facts to the plaintiff as to warrant the judgment rendered. Since the judgment is not against the clear weight of the evidence, it will not be disturbed by this court. Larkin v. Talley, 129 Okla. 58, 263 P. 145.
There was no such delay in bringing the action as to amount to "laches." Kirkpatrick v. Baker et al., 135 Okla. 142,276 P. 193. The judgment is not contrary to the law which authorizes a declaration of a trust in land obtained under the circumstances shown by the record in this case. McDaniel v. Schroeder, 128 Okla. 91, 261 P. 224.
The judgment of the trial court is affirmed.
RILEY, C. J., CULLISON, V. C. J., and OSBORN and BUSBY, JJ., concur.